Citation Nr: 0812954	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for mesothelioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
San Diego, California Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In April 2007, the veteran testified before a hearing officer 
sitting at the RO, and in February 2008, he testified before 
the undersigned Veterans Law Judge sitting at the RO.  Copies 
of the hearing transcripts are of record and have been 
reviewed.  During the most recent hearing, the veteran 
submitted additional evidence along with a waiver of initial 
RO consideration.  

A motion to advance the veteran's case on the docket was 
received in February 2008, and granted in the following 
month.


FINDING OF FACT

Medical evidence relates the veteran's current mesothelioma 
to asbestos exposure; resolving doubt in the veteran's favor, 
the veteran was exposed to asbestos during service.  


CONCLUSION OF LAW

Mesothelioma was incurred in active military service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Prior to proceeding with an analysis on the merits of this 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran asserts that he is entitled to service connection 
for mesothelioma.  In general, service connection will be 
granted for disability resulting from injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, VA medical evidence of record confirms that the 
veteran was diagnosed with malignant mesothelioma in 2006, 
thereby satisfying the first element of a service connection 
claim.  

As noted, the veteran attributes his mesothelioma to in-
service exposure to asbestos, and the Board notes that the 
record contains a favorable etiology opinion.  In this 
regard, according to a February 2007 letter, the veteran's VA 
physician, Dr. Butler, indicated that the veteran has stage 
IV mesothelioma which is most likely due to asbestos 
exposure.  He further indicated that a person does not have 
to contract asbestosis in order to contract mesothelioma from 
asbestos exposure.  

Notwithstanding the above, the dispositive issue in this case 
is whether the veteran was actually exposed to asbestos 
during service.  The veteran, in a July 2006 statement 
indicated that he was exposed to asbestos while serving at 
Mather Air Force Base.  He stated that he was assigned to the 
base supply unit from 1959 to 1961, and his job required him 
to keep track of B52 and KC 135 parts.  He reportedly worked 
on the second floor of the base supply building and kept 
track of inventory via computer.  He testified that he was 
often asked to report downstairs in the base supply building 
to count inventory by hand.  When counting inventory, he was 
ordered to wear his fatigues, as opposed to his blue uniform.  
He remembered feeling worried because B52s and KC135s 
contained asbestos.  He recalled a stack of asbestos sheets, 
and having to brush the asbestos particles off of the parts 
so that he could read the part numbers.  

The veteran's service medical records do not demonstrate that 
he was exposed to asbestos during service.  His service 
medical records are negative for complaints of asbestos 
exposure, or diagnoses of a pulmonary disability, to include 
asbestosis or mesothelioma.  

However, the veteran's DD-214 shows that his military 
occupational specialty was an inventory management 
specialist, and the veteran has submitted a copy of a 
February 2007 email provided by a member of the inventory 
control team who worked at Mather Air Force Base from 1978 to 
1986.  She indicated that the inventory control team required 
individuals to physically go into warehouse storage areas to 
count inventory by hand.  She stated that the team was 
compiled of supply troops from various shops, including those 
assigned to desk jobs, who normally wore the air force blue 
uniforms.  During the inventories, she indicated that the 
team member had to wear fatigues during the duty day and 
physically report to the warehouse to perform inventory.  She 
stated that, at that time, there was very little emphasis on 
environmental safety and health, therefore no one seemed too 
concerned that the B52 and KC 135 aircraft parts contained 
asbestos.  She stated that since her supply days, she has 
spent 17 1/2 years working various environmental jobs for the 
Air Force.  She further stated that in approximately 1982, 
the government started taking environmental safety and health 
issues more serious, and people were encouraged to take 
safety precautions.  

The veteran has also submitted a medical treatise article 
which indicates that most cases of malignant mesothelioma are 
associated with a previous exposure to fibrous minerals, of 
which asbestos is the most important.  The record also 
contains an online excerpt which indicates that there was a 
presence of B52s and KC 135s at Mather Air Force Base during 
the veteran's period of military service.  Also of record is 
a "Deconstruction Training Manual - Waste Management Reuse 
and Recycling at Mather Field," issued in July 2001 that 
discusses, among other things, the various uses of asbestos, 
and the potential health effects related to asbestos 
exposure.

Although the veteran's service medical records and personnel 
records show no evidence of in-service asbestos exposure, 
given Dr. Butler's favorable opinion, the statement from the 
member of the inventory control team at Mather, the veteran's 
contentions, and the online medical article, the question as 
to whether the veteran was exposed to asbestos during service 
is at least in an approximate balance of positive and 
negative evidence.  When such reasonable doubt exists in 
connection with a claim, it will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  In this case, when resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran was exposed to asbestos during service.  
Consequently, the three requirements for the grant of service 
connection for mesothelioma have been satisfied, and service 
connection for such disability is granted.



ORDER

Entitlement to service connection for mesothelioma is 
granted.




		____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


